Citation Nr: 1222926	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a rating in excess of 10 percent for hypertension.

5.  Entitlement to a compensable rating for a right knee disability.

6.  Entitlement to a compensable rating for chronic sinusitis with allergies and hay fever.

7.  Entitlement to a compensable rating for a right shoulder disability.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that, inter alia, continued a 20 percent rating for diabetes mellitus, type II, a 10 percent rating for hypertension, and a noncompensable rating for a right knee disability, a right shoulder disability, and for chronic sinusitis with allergies and hay fever; and confirmed and continued prior denials of service connection for left elbow and right eye disabilities.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted that he is not employable solely by reason of his claimed service-connected disabilities.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

Finally, in his April 2009 substantive appeal, the Veteran appears to have raised a claim for service connection for erectile dysfunction and a left eye disability, claimed as secondary to service-connected diabetes mellitus and requested a reopening of previously denied claims of service connection for a neck disability (buffalo hump behind the neck) and stiff joints/arthritis.  As those claims have not been developed for appellate review, the Board refers them to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

I.  Increased Rating Claims

The Veteran contends that his diabetes mellitus, type II; hypertension; right knee and right shoulder disabilities; and chronic sinusitis and allergies have worsened since the February 2006 VA examinations.  Given the reported worsening of the Veteran's disabilities since his last VA examinations, the Board finds that new examinations are necessary in order to decide the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)  (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)  (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).




II.  TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In an April 2009 statement, the Veteran reported that he has not been employed for the last five years and cannot physically perform any task due to his "overall health situation."  Given the statement regarding the Veteran's inability to work possibly due to service-connected disabilities, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment.

Finally, the Board notes that post-service treatment records that have been associated with the claims files pertain to treatment at the United States Naval hospital in Naples, Italy received by the Veteran through February 2007.  However, the Veteran has reported that he has had subsequent treatment with Dr. K. Elliott whose records have not been associated with the paper claims files.  In addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-United States Naval hospital medical care providers who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the files.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the files.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available United States Naval hospital reports since February 2007, including those from Dr. K. Elliott.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims folders, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folders and provide medical opinions in conjunction with the development requested herein.

2.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected diabetes mellitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength. 

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected diabetes mellitus on his ability to work.  The supporting rationale for all opinions expressed must be provided.

3.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected hypertension.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected hypertension on his ability to work.  The supporting rationale for all opinions expressed must be provided.

4.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected right shoulder and right knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes and should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, and/or incoordination in terms of the degree of additional range of motion loss.
The examiner should also express an opinion concerning whether there would be additional limits on functional ability of the right shoulder and right knee on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should determine if there is any lateral instability or recurrent subluxation of the right knee.  If so, the examiner should state whether it is slight, moderate or severe.  The examiner should also determine if the right knee locks and if so the frequency of the locking and any episodes of effusion into the joint.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected right shoulder and right knee disabilities on his ability to work.  The supporting rationale for all opinions expressed must be provided.

5.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected chronic sinusitis with allergies and hay fever.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes and should indicate whether the Veteran has polyps, a greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected chronic sinusitis with allergies and hay fever.  The supporting rationale for all opinions expressed must be provided.

6.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  The examiner should provide the rationale for all opinions expressed.

7.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the April 2009 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

